Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner would like to indicate that the currently office action is replace the NOA 01/14/2021. Sorry for the another office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 USC 103 as being unpatentable over Hegdal by (US Pub 20150178019A1) in view of Sarda (US 9,740,520 B1) further in view of Butt (US PUB 2012/0151355A1).
As per claims 1, 12, and 17, Hegdal teach the invention substantially as claimed including:
a data processing system for attaching selected storage resources to one or more virtual machine instances, the data processing system (Figs 1-2; Host) comprising: 
a memory; and a processor in communication with the memory (Fig. 1; [0061 computer system…microprocessor-based), wherein the data processing system is configured to perform a method, said method comprising: 
 at least one or more virtual host bus adapters, wherein a virtual host bus adapter of the one or more virtual host bus adapters is a virtual instance of a host bus adapter of one or more host bus adapters of a computer system of the data processing system, the host bus adapter to couple the computer system to one or more storage resources of one or more storage area networks, the at least one host bus adapter to be used to access at least one storage resource of the one or more storage resources of at least one storage area network of the one or more storage area networks (abstract The management server receives a request to allocate a second portion of storage to the virtual disk of the virtual machine; Fig. 7, 705 received storage request for running VM or for VM deployment (as VM instant); [0017] These virtual file system layers interface with their respective virtual hardware platforms 114 to access, from the perspective of guest operating systems 116, a data storage host bus adapter (HBA). This HBA is, in reality, a virtual HBA 120 implemented by virtual hardware platform 114 that provides the appearance of disk storage support (virtual disks 122.sub.A-122.sub.X) to guest OS 116; [0018] calls are processed and passed through virtual HBA 120 to virtual machine monitor (VMM) layers 124.sub.1-124.sub.N that implement the virtual system support needed to coordinate operation with hypervisor 108);
analyzing the information collected to determine availability of the selected storage resources to attach to the one or more virtual machine instances generated by a hypervisor of the computer system ([0018] calls are processed and passed through virtual HBA 120 to virtual machine monitor (VMM) layers 124.sub.1-124.sub.N that implement the virtual system support select compatible datastore with greatest amount of free storage).
Hegdal does not teach initiating, based on the storage area network request that is obtained, discovery the host bus adapter in the group on the one or more host bus adapters; of the computer system to collect information; initiating, based on the analyzing, configuring at least one virtual host bus adapter of the one or more virtual host bus adapters to attach one or more selected storage resources of the selected storage resources to at least one virtual machine instance of the one or more virtual machine instances.
However, Sarda discloses initiating, based on the storage area network request that is obtained, discovery the host bus adapter in the group on the one or more host bus adapters (the virtual machine may connect to the virtual disks according to the AT Attachment (ATA) standard , col. 7, lines 52-63; host adapters include, without limitation, Small Computer System Interface (SCSI) host adapters, Universal Serial Bus (USB) host adapters, Institute of Electrical and Electronics Engineers (IEEE) 1394 host adapters, Advanced Technology Attachment (ATA), Parallel ATA (PATA), Serial ATA (SATA), and External SATA (eSATA) host adapters, Fibre Channel interface adapters , col. 13, lines 10-30) of the computer system to collect information (the term "replication" may refer to any scheme for creating and/or maintaining a copy of a collection of data. In some examples, "replication" may refer to periodic replication (e.g., maintaining a copy of a collection of data that is updated to a point-in-time on a periodic basis), col.6, Lines 32-46; the virtual machine may connect to the virtual disks according to the AT Attachment (ATA) standard and/or using an interface analogous to an Integrated Drive Electronics (IDE) interface. In one example, the virtual machine may be limited to connecting to 
 	initiating, based on the analyzing (based on determining that the virtual machine boot disks are not configured to use a SCSI interface, col. 10, lines 4-34), configuring at least one virtual host bus adapter of the one or more virtual host bus adapters  (host adapters include, without limitation, Small Computer System Interface (SCSI) host adapters, Universal Serial Bus (USB) host adapters, Institute of Electrical and Electronics Engineers (IEEE) 1394 host adapters, Advanced Technology Attachment (ATA), Parallel ATA (PATA), Serial ATA (SATA), and External SATA (eSATA) host adapters, Fibre Channel interface adapters , col. 10, lines 4-34) to attach one or more selected storage resources of the selected storage resources to at least one virtual machine instance of the one or more virtual machine instances (attachment module 108 may attach, at the hypervisor, the virtual machine boot disk to the storage proxy virtual machine hosted by the hypervisor by connecting the virtual machine boot disk to the storage proxy virtual machine with a virtual storage interface adapter. For example, the virtual machine boot disks may be configured according to a non-SCSI interface standard (e.g., an ATA interface standard). In these examples, attachment module 108 may use a virtual storage interface adapter (e.g., based on determining that the virtual machine boot disks are not configured to use a SCSI interface) to connect the virtual machine boot disks to the storage proxy virtual machine (e.g., using a SCSI interface). In this manner, the storage proxy virtual machine may be able to operate as a storage proxy for many (e.g., more than four) virtual machine boot disks, col. 9, line 52 – col. 10, line 34) .
 network request that is obtained, discovery the host bus adapter in the group on the one or more host bus adapters; of the computer system to collect information; initiating, based on the analyzing, configuring at least one virtual host bus adapter of the one or more virtual host bus adapters to attach one or more selected storage resources of the selected storage resources to at least one virtual machine instance of the one or more virtual machine instances as taught by  Sarda  into Hegdal to improve the flexibility, efficiency, and stability of the data.
Sarda does not disclose the storage area network request is for a group comprising at least one world-wide unique port number for one or more virtual host bus adapters, and using the at least one world-wide unique port number to access at least one storage resource. However, Butt teaches the storage area network request is for a group comprising at least one world-wide unique port number for one or more virtual host bus adapters, and using the at least one world-wide unique port number to access at least one storage resource  ([0025] Many storage devices will only allow for discovery…an associated device …receive device discovery commands…a well-known WWPN of 5ffffc21000000 may be used; [0026] for example based on port selection by the user, and implements the use of a well-known WWPN used for device discovery purposes; [0032] the polling of SAN components for various information (step304)…the San components may include, devices, hosts and virtual devices, an interconnected plurality of communication paths; … The SAN information may, in one embodiment, include information such as worldwide port name (WWPN), worldwide node name (WWNN), a specific path of the interconnected plurality of communication paths, the QoS information, a device type, a device model, a device capacity).
 It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of request is for a group comprising at least one world-wide unique port number for one or more virtual host bus adapters, and using the at least one world-wide unique port number to access at least one storage resource  as taught by  Butt in to Sarda  and Hegdal to allow  using the world-wide unique port number for grouping and to access the storage resource; therefore, provide more flexible way to access SAN resource . 
As to claim 4, Hegdal teach the storage area network request comprises information on storage requirements, including information on a number and storage size of the selected storage resources to be requested (a VM 112 may be allocated a virtual disk of size 100 Gigabytes (GB). If the virtual disk is thinly provisioned, then, for example, only a portion of the 100 GB is actually allocated to the virtual disk. If VM 112 having the thinly provisioned virtual disk only requires 50 GB of storage space, then only 50 GB of the 100 GB virtual disk is allocated from datastore space. As VM 112 executes, additional storage space may be required. In such a case, additional storage space is allocated to the virtual disk, up to a maximum allocation of 100 GB, paragraph [22]).

As to claim 5, Hegdal teach method further comprises automatically determining when the storage area network request has been fulfilled (shown in FIG. 6, a request for an additional 50 GB of virtual disk space for virtual disk 122.sub.1 is generated by VM 112.sub.1. The 50 GB of 
As to claim 6, Hegdal teach the initiating discovering comprises triggering a discovery process through at least one host bus adapter of the one or more host bus adapters for at least one virtual host bus adapter of the one or more virtual host bus adapters of a virtual machine instance of the one or more virtual machine instances (HBA emulator 126 functionally enables the data transfer and control operations to be correctly handled by hypervisor 108 which ultimately passes such operations through its various layers to physical HBAs that connect to a storage array 150, which may be a disk array, an SSD (solid state drive) array, or any mass storage device. As shown in FIG. 1, embodiments of storage array 150 include one or more datastores… VMFS driver 130 is configured to manage creation, use, and deletion of files (e.g., such as vmdk files representing virtual disks) stored on LUNs exposed by storage array 150. VMFS driver 130 converts the file system operations received from SCSI virtualization layer 128 to volume (e.g. LUN) block operations, and provides the volume block operations to logical volume manager 132. Logical volume manager (LVM) 132 is typically implemented as an intermediate layer between the driver and file system layers, and supports volume oriented LUNs accessible through the physical HBAs, paragraphs [18- 20]).
Claim 7, 8, 10 and 16 are rejected under 35 USC 103 as being unpatentable over Hegdal by (US Pub 2015/50178019 A1), in view of Butt (US PUB 2012/0151355A1) further in view of Hidey (2004/0205760).
As to claim 7, Hegdal and butt do not explicitly teach the method further comprises performing continuous monitoring to determine changes in availability of a selected storage resource of the selected storage resources. However, Hidey performing continuous monitoring to determine changes in availability of a selected storage resource of the selected storage resources (the illustrated implementation of FIG. 2 is generally a continuous process that includes setting up communication constructs between each new RE and the resource manager, monitoring computer resources, and making requests to selected RE's to change their resource usage based on such monitoring. Alternatively, resources may be periodically monitored in a process separate from the communication setup procedure. When a resource limit is reached, an activity may then be triggered that selects an RE and requests the selected RE to change its resource, paragraphs [28-30]).
	It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of performing continuous monitoring to determine changes in availability of a selected storage resource of the selected storage resources as taught by Hidey into the modified systems of Hegdal and butt to allow for managing resource usage in an object-based system.

As to claims 10 and 16, Hidey teaches the method further comprises periodically repeating discovery to update information on one or more storage resources of the selected storage resources (resources may be periodically monitored in a process separate from the communication setup procedure. When a resource limit is reached, an activity may then be triggered that selects an RE and requests the selected RE to change its resource consumption state, paragraphs [28]-[30]).
Claims 9 and 11 and 15 are rejected under 35 USC 103 as being unpatentable over Hegdal by (US Pub 2015/50178019 A1), Butt (US PUB 2012/0151355A1) further in view of Chen (US 9,122,765).
As to claims 9, 15 and 20, Hegdal and Butt do not explicitly teach updating the storage area network request based on information on new virtual host bus adapters being provided to the management instance. However, Chen teaches the method further comprises updating the 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of performing continuous monitoring to determine changes in availability of a selected storage resource of the selected storage resources as taught Chen into the modified systems of Hegdal and butt to avoiding a need to access to the persistent storage device in order to obtain the data during processing of the queued database transaction by the primary DBMS engine. 
As to claim 11, Chen teaches the method further comprises obtaining the storage area network request by the management instance from the hypervisor before a virtual machine instance of the one or more virtual machine instances is generated by the hypervisor.  However, Chen teaches obtaining the storage area network request by the management instance from the hypervisor before a virtual machine instance of the one or more virtual machine instances is generated by the hypervisor (hypervisor 142 requests that the network input data be recorded in the replay log and forwards the network input data to VM 102 (e.g., virtual network adapter 125 via network adapter emulator 144) ultimately for receipt and analysis by database engine 202. Upon its receipt of the network input data in step 306, database engine 202 determines that the network input data relates to a new database transaction in step 308 and, in step 310, notifies hypervisor 142 (e.g., via a hyper call or other .
Allowable Subject Matter
Claims 2-3, 13-14, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195